Case 1:20-cv-03323-JSR Document 15-3 Filed 02/12/21 Page 1 of 3




EXHIBIT C
        Case 1:20-cv-03323-JSR Document 15-3 Filed 02/12/21 Page 2 of 3



Sent from my iPhone

Begin forwarded message:

       From: Josh Brueckner <jbrueckbusiness@gmail.com>
       Date: February 11, 2021 at 11:13:23 AM EST
       To: Jake Rosen <info@jakerosenentertainment.com>
       Subject: Fwd: March Schedule: Josh



       Sent from my iPhone

       Begin forwarded message:

              From: Michael Yewdell <mike@youcanbeam.com>
              Date: March 6, 2020 at 12:00:31 PM MST
              To: Josh Brueckner <jbrueckbusiness@gmail.com>
              Cc: Jake Rosen <info@jakerosenentertainment.com>, Russell Saks
              <russell@youcanbeam.com>
              Subject: March Schedule: Josh


              Hey Josh,

              Appreciate all of the support on the launch, we’re excited to see where
              things go for the rest of the month! I think the biggest thing that will
              help conversions is education so I think that should be the focus of
              March.

              Also for reference, & we will update you monthly on the numbers:
              You had an incredible 2,000 people visit the site but only 3 conversions
              thus far for the month
              an even split of whey protein, vegan protein, and pre‐workout

              This is why we think the education + coupon codes will incentivize your
              followers to convert to sales going forward. Do you think the term
              “support your boy and swipe up to shop” would help convert more?
              Just thinking of other ideas too.

              To keep things organized from now on I will send you a monthly
              schedule so we can both be on the same page. Also, thank you again for
              being so flexible through this whole process. Now that we are beyond
              the launch we can be more planned out.

              GOAL OF THE MONTH: Educate the consumer on your “why” ‐ Why do
              you take the product and why they should too

              TIPS: stress that they should use your coupon code for a discount: JOSH

              March 9th
                                                  4
Case 1:20-cv-03323-JSR Document 15-3 Filed 02/12/21 Page 3 of 3

    ‐ IG Story (with swipe up) ‐ Pick your product you want to stress and I
    can help you go over the “why”. Here is why I am taking this product
    and here is why you should too!
    your followers should start taking and why.

    March 11th
    ‐ YouTube: Jatie Vlogs ‐ reiteration of the above. Here is me taking XX
    product before/after the gym. Here is what I recommend you take and
    how to take it (I am happy to jump on a call or over text to discuss this)
       As a reminder: If you could please add your BEAM link and coupon
    code to all youtube videos moving forward, thank you!
    March 17th
    ‐ IG Story (with swipe up): Continue here with the
    education/recommendation of which products

    March 25th
    ‐ IG Story (with swipe up): Continue to show you taking XX product and
    why you like it so much, continue reiterating why they should buy/take
    it too

    March 30th
    ‐ IG Story: Reiteration of education as discussed above


    As you know, I am here top help you in any way possible. Please let me
    know if you have any questions.

    Best,


    Michael Yewdell l Co‐Founder
    (914) 374‐5764 | @youcanbeam




                                         5
